—Appeal by the defendant from an amended judgment of the County Court, Nassau County (Calabrese, J.), rendered July 6, 1999, revoking a sentence of probation previously imposed by the same court upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of six months imprisonment upon his previous conviction of criminal possession of stolen property in the fifth degree.
Ordered that the amended judgment is affirmed, and the matter is remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contentions are either unpreserved for appellate review or without merit (see, People v Douglas, 254 AD2d 300, affd 94 NY2d 807). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.